Title: To George Washington from Nathanael Greene, 19 November 1780
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Richmond Novr 19th 1780
                        
                        I arrived here on the 16th in the evening, and found things in such a train as will unavoidably detain me for
                            several days to make some necessary arrangements, which I shall leave Baron Steuben to complete.
                        The Enemy below after making every preparation for establishing a permanent port at Portsmouth by fortifying
                            the place strongly, suddenly drew in their advanced parties, evacuated the Town, and embarked their troops, and fell down
                            to Hampton road where they lay when the last accounts came away which was on the 17th. They left shoals of Negros on the
                            shore, and all the vessels in the harbour unhurt. Generals Muhlenberg and Weedon were in the neighbourhood of the great
                            bridge on the West side of James River with all the Continental force of this State not already marched for the Southern
                            Army and a very considerable body of Militia. The sudden change of measures by the enemy is altogether unaccountable from
                            any information I am possessed of, and therefore I am persuaded there must be some foreign cause which must be left for
                            time and further information to explain.
                        There are no official accounts of the Southern operations since the Enemy’s first retreat of eleven miles
                            from Charlotte. Gouvenor Nash writes Gouvenor Jefferson that Lord Cornwallis was conveyed to Charlestown in a waggon very
                            much indisposed; and there are flying reports which say he is dead.
                        Matters here are in the greatest state of confusion imaginable; and the business of government almost at a
                            Stand for want of money and public credit. Our prospects with respect to supplies are very discouraging. The
                            Gouvernor says their situation as to cloathing is desperate. Nor is the business of transportation in a much more eligible
                            condition. We can neither march the troops of this State or transport the provisions necessary for their subsistance for
                            want of waggons. The Gouvernor is taking measures to collect 100, but the business goes on heavily, having been in hand
                            three weeks and only 18 come in notwithstanding the person commissioned to execute the business has full power to impress
                            all he can find.
                        On my arrival at Hillsborough I intend to have all the rivers examined in order to see if I cannot ease this
                            heavy business by water transportation. I shall also recommend it to this State and to N. Carolina to stall-feed a large
                            number of beeves for the support of the Southern army with a view of lightening the transportation. Unless I succeed in
                            these two measures, I am afraid it will be impossible to subsist either in North or South Carolina a sufficient force this
                            winter to prevent the enemy from holding their present possessions and extending their limits. However the spirit of the
                            people is rising, and the Legislatures appear perfectly disposed to give all the aid in their power. Our greatest
                            difficulties will arise from the want of Cloathing, arms, ammunition, and the means of transportation. Provisions and
                            forage are plenty in the Country if we can but hit upon measues to collect and convey them to the Army. I think the
                            Legislature will adopt your Excellency’s plan for filling their Regiments for the war. But I foresee very great
                            difficulties in arranging the Officers of the Virginia line, as there are so many prisoners of war, and such great
                            discontent prevailing among them.
                        The late draft made in this State for 3500 men to serve eighteen months has fallen short of 2000 and these
                            for want of cloathing begin to desert in shoals, and those who continue, such is their situation they must be the greatest
                            part of them in the hospitals before the middle of December. I am with the greatest respect and regard Your Excellency’s
                            Most Obedient Humble Servant
                        
                            Nath. Greene
                        
                        
                            Governor Jefferson has this moment received accounts from the Southward, the particulars of which he
                                will enclose your Excellency. I have broken the seals of this letter, to make this note, as the Southern dispaches
                                arrivd since I wrote, & as I had mentioned no accounts from the Southward had come to hand since the enemies
                                retreat from Charlotte.
                        

                    